PAGE, Circuit Judge.
The referee, in bankruptcy, sitting to determine matters pertaining to the bankrupt estate of Quality Garage,. Inc., a Wisconsin corporation, here called garage, found that certain mortgages from the garage to the American National Bank, here called bank, were invalidated because sgles of portions of, the mortgaged property were made by the garage, and, with the consent of the bank, not all of the proceeds of said sales were applied to the mortgage debt. The *879whole report and findings of the referee were affirmed by the District Court.
The above finding was made the subject of appeal in No. 3143. Upon the'question of fact, the record fully sustains the finding of the court and the referee, and forms a sufficient basis for the conclusion of law. We are of opinion that the question involved is fully covered, and the correctness of the judgment of the court conclusively supported, by In re Antigo Screen Door Co., 123 Fed. 249, 59 C. C. A. 248, decided by this court.
A further finding by the referee, affirmed by the court, is that the automobiles mortgaged were not “a stock of merchandise,” within the meaning of section 2314 of the Wisconsin Statutes, and that-therefore it was not necessary to record the mortgage in the office of the register of deeds. This is made the subject of a cross-appeal in No. 3146. In view of our above holding, this question becomes unimportant.
. The cross-appeal is therefore dismissed, and the judgment is affirmed.